         CASE 0:14-cr-00303-DWF-BRT Document 623 Filed 06/11/20 Page 1 of 7



                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


    United States of America,                       Criminal No. 14-303(2) (DWF/BRT)

                        Plaintiff,

    v.                                                             MEMORANDUM
                                                              OPINION AND ORDER
    Milton Eugene Ingram,

                        Defendant.



Milton Eugene Ingram, Defendant, Pro Se.

Andrew S. Dunne and Jeffrey S. Paulsen, Assistant United States Attorneys, United
States Attorney’s Office, counsel for the Government.



                                     INTRODUCTION

          This matter is before the Court on Defendant Milton Eugene Ingram’s (“Ingram”)

pro se motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i).1 (Doc.

No. 613 (“Motion”).) The United States of America (the “Government”) opposes

Ingram’s Motion. (Doc. No. 620.) For the reasons set forth below, the Court respectfully

denies Ingram’s Motion.




1
      The Court also received and considered Ingram’s reply. (Doc. Nos. 621, 622
(“Reply”).)
     CASE 0:14-cr-00303-DWF-BRT Document 623 Filed 06/11/20 Page 2 of 7



                                    BACKGROUND

       On December 7, 2015, Ingram was convicted of a sole count of conspiracy to

distribute heroin in violation of 21 U.S.C. §§ 846 and 841(b)(1)(A) (Count 1) following

entry of a guilty plea on February 17, 2015. (Doc. Nos. 416, 208.) This Court sentenced

Ingram to the mandatory minimum sentence of 10 years imprisonment, as well as 5 years

of supervised release and a $100 special assessment. (Doc. No. 416.) Ingram is now

incarcerated at FCI Oxford in Wisconsin. BOP Inmate Locator,

https://www.bop.gov/inmateloc/ (last accessed June 10, 2020). According to the Bureau

of Prisons (“BOP”), Ingram’s release date is May 12, 2023. Id.

       This Court previously denied Ingram’s motion to set aside, vacate or correct his

sentence under 28 U.S.C. § 2255 on the grounds that his counsel did not fail to provide

effective assistance as alleged. (See Doc. Nos. 514, 518, 523.) This Court subsequently

denied Ingram’s motion to correct a clerical error of record in connection with his 2015

sentence pursuant to Federal Rule of Criminal Procedure 36. (See Doc. Nos. 563, 569.)

       Ingram now moves for compassionate release pursuant to 18 U.S.C.

§ 3582(c)(1)(A)(i) on the grounds that he suffers from erectile disfunction stemming from

a 2018 surgery, his minor child has recently been placed in foster care with a foster

mother currently suffering from the COVID-19 virus, and he has a pending lawsuit

against the warden and medical staff at FCI Oxford.2 (Doc. No. 614 (“Def. Memo.”) at



2
        Ingram argues that since filing his lawsuit, the FCI Oxford warden and staff have
retaliated against him. (Reply at 2.)

                                             2
     CASE 0:14-cr-00303-DWF-BRT Document 623 Filed 06/11/20 Page 3 of 7



3-5; see also Doc. No. 619 (“Medical Records”).) The record reflects that the warden at

FCI Oxford denied Ingram’s request for compassionate release on April 15, 2020. (Doc.

No. 614-1 (“Denial”).)

                                      DISCUSSION

       Under 18 U.S.C. § 3582(c)(1)(A)(i), a Court may reduce a defendant’s term of

imprisonment if it finds that “extraordinary and compelling reasons warrant such a

reduction” and “such a reduction is consistent with applicable policy statements issued by

the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). The Court must also

consider the sentencing factors set forth in 18 U.S.C. § 3553(a) “to the extent they are

applicable.” 18 U.S.C. § 3582(c)(1)(A).

       The Sentencing Commission’s policy statement addressing reduction of sentences

under § 3582(c)(1)(A) asserts in relevant part that a court may reduce a defendant’s term

of imprisonment after considering § 3553(a) factors if it finds that: (1) “extraordinary

and compelling reasons warrant the reduction;” (2) “the defendant is not a danger to the

safety of any other person or to the community, as provided in 18 U.S.C. § 3142(g);” and

(3) “the reduction is consistent with this policy statement.”3 USSG § 1B1.13

(“Statement”). The Statement includes an application note that defines “extraordinary

and compelling reasons” as (1) medical conditions which diminish the ability of the




3
       While the policy statement refers only to motions filed by the BOP Director, the
Court construes the statutory command pursuant to § 3582(c)(1)(A)(ii) that any sentence
reduction be “consistent with applicable policy statements issued by the Sentencing
Commission” to mean that the Statement also applies to motions filed by defendants.

                                             3
     CASE 0:14-cr-00303-DWF-BRT Document 623 Filed 06/11/20 Page 4 of 7



defendant to provide self-care in prison and from which he or she is not expected to

recover, (2) age-related deterioration, (3) family circumstances, and (4) other

extraordinary and compelling reasons that exist either separately or in combination with

the previously described categories.4 Id.

       Notwithstanding, a defendant may move for a sentence reduction only after

complying with an exhaustion requirement. 18 U.S.C. § 3582(c)(1)(A). Specifically, a

defendant may move for a sentence reduction “[1] after the defendant has fully exhausted

all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on

the defendant’s behalf or [2] the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier . . . .”5 Id.

       While Ingram filed his Motion on the same day the warden at FCI Oxford denied

his request for compassionate release, more than 30 days have now lapsed since the

Denial. (See Denial; Motion.) Accordingly, the Court finds that Ingram has exhausted

his administrative remedies and his Motion is properly before the Court.6




4
      The Statement cites examples of qualifying medical conditions including
metastatic solid-tumor cancer, amyotrophic lateral sclerosis, end-stage organ disease, and
advanced dementia. (Statement.)
5
        While judicially created exhaustion requirements may sometimes be excused, no
exception applies to a statutory command such as that presented in Section
3582(c)(1)(A). See Ross v. Blake, 136 S. Ct. 1850, 855-57 (2016) (rejecting judicially
created “special circumstances” exception to the exhaustion requirement unambiguously
stated in the Prison Litigation Reform Act of 1995).
6
      The Government does not object to Ingram’s Motion on the basis that he failed to
exhaust administrative remedies. (Govt. Opp. at 2 n.1.)

                                               4
     CASE 0:14-cr-00303-DWF-BRT Document 623 Filed 06/11/20 Page 5 of 7



       After a careful review of Ingram’s Motion, supporting memoranda, and Medical

Records, the Court finds that Ingram’s circumstances do not meet the demanding

standard for compassionate release.7 Specifically, the Court finds that Ingram’s medical

complaint is insufficiently extraordinary or compelling to warrant immediate release.8

According to his most recent BOP medical report, Ingram had “no red flag symptoms”

and his condition was expected to resolve over time.9 (Medical Records at 2.)


7
       Although Ingram alleges poor initial medical care, the record reflects that he was
ultimately properly treated. (See Reply at 6.)
8
      While Ingram does not argue that his condition makes him uniquely vulnerable to
the COVID-19 virus, the Court finds no indication that FCI Oxford would be unable to
accommodate him if it did.

        Effective March 13, 2020, the BOP required all of its facilities to implement a set
of measures “to mitigate the spread of the COVID-19” and “to ensure the continued
effective operation of the federal prison system.” See Federal Bureau of Prisons, BOP
COVID-19 Action Plan, https://www.bop.gov/resources/news/20200313_covid-19.jsp
(last accessed June 10, 2020). Those steps include limiting visits and internal movement,
increased hygiene measures, and screening of both staff and inmates. (Id.) Current
measures also include a 14-day isolation period, and limited group gatherings. See
Federal Bureau of Prisons, BOP COVID-19 Action Plan Phase V,
https://www.bop.gov/resources/news/20200331_covid19_action_plan_5.jsp (last
accessed June 10, 2020.
9
        On April 18, 2020, Ingram reported “sharp pain” in his genitalia. (Medical
Records at 4.) His Medical Records reflect that his condition stemmed from a 2018
hernia surgery and that he had a “2-year history of occasional pain to right testicle,
erectile dysfunction, interrupted urinary stream and feeling like he needs to urinate but
then difficulty initiating stream.” (Id. at 1.) Ingram did not report “severe pain, fever,
chills, nausea, vomiting, foul smelling urine, return of hernia, or redness/swelling to
testicles” during his medical visit. (Id.)

       Ingram asserts that “as a 28-year old young man not knowing if your private area
will ever work again is more than a red flag symptom” and is “a torture and also a
problem that seek[s] immediate medical attention.” (Reply at 7.) Moreover, Ingram
expresses concern over having previously received what he felt was poor care and his

                                              5
      CASE 0:14-cr-00303-DWF-BRT Document 623 Filed 06/11/20 Page 6 of 7



        Moreover, the Court finds that Ingram’s other circumstances do not rise to the

level of “extraordinary and compelling” reasons warranting compassionate release.

While the Court recognizes Ingram’s concern that his child is in foster care with a foster

mother who recently suffered from the COVID-19 virus, the record does not reflect that

his child is at risk of harm or will not be cared for. Further, the Court finds that Ingram’s

pending lawsuit against the FCI Oxford warden and staff has no bearing on his instant

request; if warranted, the Judge presiding over his lawsuit will fashion appropriate

relief.10

        In short, while the Court recognizes Ingram’s concerns, particularly in light of a

global pandemic, the Court finds that the circumstances do not present an extraordinary

and compelling reason to warrant release. Accordingly, the Court respectfully denies

Ingram’s Motion.

                                      CONCLUSION

        For the reasons set forth above, the Court finds that Ingram is ineligible for

compassionate release because he does not present an extraordinary and compelling

reason to warrant release.




belief that he continues to receive poor care. (Id. at 6-7.) While the Court recognizes his
concerns, the Court finds that Ingram’s condition and his allegation with respect to his
care simply fail to meet the high threshold necessary for immediate release.
10
       Because Ingram fails to present “extraordinary and compelling” reasons to warrant
release, the Court need not consider the § 3553(a) factors whether he poses danger to the
safety of any other person or to the community. See 18 U.S.C. § 3582(c)(1)(A);
Statement.

                                              6
    CASE 0:14-cr-00303-DWF-BRT Document 623 Filed 06/11/20 Page 7 of 7



                                       ORDER

      Based upon the foregoing, and on all the files, records, and proceedings herein, IT

IS HEREBY ORDERED that Defendant Milton Eugene Ingram’s pro se Motion for

Release (Doc. No. [613]) is respectfully DENIED.


Date: June 11, 2020                            s/Donovan W. Frank
                                               DONOVAN W. FRANK
                                               United States District Judge




                                           7
